Filed 5/27/21 In re Mila A. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO

In re MILA A., a Person                                      B308744
Coming Under the Juvenile                                    (Los Angeles County Super.
Court Law.                                                   Ct. No. 20CCJP03812A)



LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff and Respondent,

         v.

ERIKA G.,

         Defendant and Appellant.
     APPEAL from an order of the Superior Court of Los
Angeles County, Sabina A. Helton, Judge. Affirmed.

      Karen J. Dodd, under appointment by the Court of Appeal,
for Defendant and Appellant.

       Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Veronica Randazzo, Deputy
County Counsel, for Plaintiff and Respondent.
                              ******
       A juvenile court exerted dependency jurisdiction over a
toddler due to her mother’s persistent use of marijuana. The
mother appeals, arguing that the court’s decision to exercise
jurisdiction was not supported by substantial evidence. Her
arguments lack merit, so we affirm.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       Erika G. (mother) and Giovany A. (father) have one child
together—Mila A., born December 2016.
       Mother has used marijuana over the last few years to help
her sleep. She ingested marijuana even while actively trying to
conceive and until she learned she was pregnant with Mila,
which was three or four months after conception. After Mila was
born, she continued using marijuana nightly with father.
Although she and father would leave Mila with the paternal
grandmother while they smoked in the evenings, they would
retrieve Mila at bedtime and would be Mila’s sole caregivers
despite being under the influence. After mother ended her
relationship with father around August 2020 and moved in with




                               2
maternal grandmother, mother would still use marijuana at
night and then go to bed while being responsible for Mila.
      Mother minimized both the extent of her marijuana use
and its impact on Mila. She said she began smoking in high
school, but stopped and did not start again until she was 18 years
old. This was contradicted by her admission that she used while
trying to conceive Mila (which was before mother was 18). She
said she did not ever smoke inside her residence, but this was
contradicted by the odor of marijuana in her residence (which she
blamed on the smell “seeping” into her residence from neighbors’
nearby use). She said at least one adult was always sober at
night to care for Mila, but this was contradicted by mother’s
statement that she and father would retrieve Mila at night after
they had smoked and by the fact that mother smoked before
going to bed even after she separated from father.1
      In June 2020, mother tested positive for marijuana and
father tested positive for marijuana and cocaine. Mother
promised to voluntarily enroll in a drug treatment program but
never did.
II.   Procedural Background
      In mid-July 2020, the Department filed a petition asking
the juvenile court to exert dependency jurisdiction over Mila on
the ground that mother and father had a “history of substance
abuse” and were “current abuser[s]” of marijuana (as to mother)
and marijuana and cocaine (as to father), which rendered them
“incapable of providing regular care for the child” and “placing”
her “at risk of serious physical harm” (thereby rendering



1    Although maternal grandmother’s boyfriend also lived with
them, there was no evidence that he ever cared for Mila.




                                3
dependency jurisdiction appropriate under Welfare and
Institutions Code, section 300, subdivision (b)(1)).2
       Although mother told the Department that she stopped
using marijuana after the Department filed its petition, mother
subsequently tested positive for marijuana eight times. Six of
those results were indicative of daily use and the marijuana
levels in mother’s test results increased at times when she was
under close supervision by the Department and the juvenile
court—namely, the levels in her test results doubled after the
detention hearing and also increased leading up to the
adjudication hearing. On October 8, 2020, father drove mother
and himself to a drug test with Mila in the car, and the
subsequent results for both of them was positive, but mother
later denied ever seeing father drive with Mila with drugs in his
system.
       In November 2020, the juvenile court held a combined
jurisdictional and dispositional hearing. The court sustained the
allegations against mother and father, and removed Mila from
father—but not mother.3 The court ordered family preservation
services for mother; mother’s case plan required her to submit to
ten random or on-demand drug tests that had to show decreasing
levels of marijuana.
       Mother filed this timely appeal.




2     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.

3      The juvenile court removed Mila from father’s care because,
after he failed to submit to several drug tests, he tested positive
for cocaine and high levels of marijuana.




                                4
                            DISCUSSION
       Mother argues that substantial evidence does not support
the juvenile court’s exercise of dependency jurisdiction. Before
reaching this argument, however, we first address a question of
justiciability.
I.     Justiciability
       As a threshold matter, the Department asserts that
mother’s challenge is not justiciable because father has not also
appealed, such that the court’s exercise of dependency
jurisdiction over Mila will remain appropriate based on father’s
conduct no matter how we resolve mother’s appeal.
       Juvenile dependency jurisdiction attaches to the child, not
to the parent. (In re I.A. (2011) 201 Cal.App.4th 1484, 1491
(I.A.).) Thus, if there is one valid basis for exerting dependency
jurisdiction over a child, a challenge to any other basis for
jurisdiction is likely to have no effect on the juvenile court’s
rulings and thus likely to be little more than an “‘“opinion[] upon
[a] moot question[] or [an] abstract proposition[].”’” (Eye Dog
Foundation v. State Board of Guide Dogs for the Blind (1967) 67
Cal.2d 536, 541; In re D.P. (2014) 225 Cal.App.4th 898, 902 [“‘[A]s
long as there is one unassailable jurisdictional finding, it is
immaterial that another might be inappropriate’”].)
       Appellate courts nevertheless retain the “discretion” to
hear the merits of a challenge to a juvenile court’s jurisdictional
finding, even if overturning that finding will have no immediate
effect on the juvenile court’s assertion of jurisdiction. (I.A., supra,
201 Cal.App.4th at pp. 1494-1495.) However, courts will
generally exercise that discretion only upon a showing that (1)
the challenged finding will have some further consequence in the
case at issue, such as when the finding “serves as the basis for




                                  5
dispositional orders that are also challenged on appeal,” or (2) the
challenged finding could have some further consequence in a
future proceeding, most likely a future dependency or family law
proceeding, such as when the finding declares the appealing
parent to be an “offending” parent rather than a “non-offending”
parent or when the finding itself is “pernicious” or “carries a
particular stigma.” (In re Drake M. (2012) 211 Cal.App.4th 754,
762-763 (Drake M.); In re M.W. (2015) 238 Cal.App.4th 1444,
1452.)4
       Because the validity of the allegations mother challenges in
this appeal are what make her an “offending” parent rather than
a “non-offending” parent, we elect to exercise our discretion to
reach the merits of mother’s appeal.
II.    Jurisdictional Finding
       We evaluate the sufficiency of the evidence supporting a
juvenile court’s jurisdictional finding by asking whether there is
enough evidence in the record that is reasonable, credible, and of
solid value that a reasonable trier of fact could reach the same
conclusion as the juvenile court. (In re K.B. (2015) 239
Cal.App.4th 972, 979.) In so doing, we consider the record as a
whole, and resolve all conflicts and draw all reasonable
inferences to support the juvenile court’s findings. (In re R.T.
(2017) 3 Cal.5th 622, 633; In re Lana S. (2012) 207 Cal.App.4th
94, 103.) Only if the record compels a finding in favor of mother
as a matter of law must the juvenile court’s jurisdictional finding
be reversed. (In re I.W. (2009) 180 Cal.App.4th 1517, 1528,



4      Although Drake M. articulated three types of showings
justifying the exercise of discretion, those types fall into the two
broader categories described above.




                                  6
disapproved on other grounds, Conservatorship of O.B. (2020) 9
Cal.5th 989, 1003, fn. 4, 1011, fn. 7.)
       Under section 300, subdivision (b)(1), a juvenile court may
exert dependency jurisdiction if, as pertinent here, a “child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness” due to (1) “the failure or
inability of ... her parent ... to adequately supervise or protect”
her, or (2) “the inability of the parent ... to provide regular care
for the child due to the parent’s ... substance abuse.” (§ 300,
subd. (b)(1).) When the failure to supervise is based on drug
abuse, courts employ a “tender years” presumption; under that
presumption, a “finding of substance abuse is prima facie
evidence of the inability of a parent . . . to provide regular care
resulting in a substantial risk of physical harm.” (Drake M.,
supra, 211 Cal.App.4th at pp. 766-767; accord, In re Kadence P.
(2015) 241 Cal.App.4th 1376, 1385 (Kadence P.); In re
Christopher R. (2014) 225 Cal.App.4th 1210, 1220 (Christopher
R.).) In such cases, jurisdiction is appropriate even without proof
of “an identified, specific hazard in the child’s environment.”
(Drake M., at pp. 766-767, italics omitted.) What is more, risk of
harm means just that: The juvenile court “need not wait until a
child is seriously abused or injured to assume jurisdiction . . . .”
(Kadence P., at p. 1383; In re N.M. (2011) 197 Cal.App.4th 159,
165.)
       Substantial evidence supports the juvenile court’s
determination that Mila faces “substantial risk . . . [of] serious
physical harm” due to mother’s “inability” to “supervise” or
“provide regular care” for her due to mother’s substance abuse.
(§ 300, subd. (b)(1).) There is substantial evidence to support the
finding that mother has engaged in substance abuse. Mother has




                                 7
been using marijuana for years. More to the point, mother has
continued to use even when doing so creates a risk of harm to
Mila, including when she was trying to conceive, when she is
responsible for Mila at night, and even when she is transporting
Mila in a car. Not even supervision by the Department or the
juvenile court has halted—or even reduced—mother’s use.
Instead, she missed testing, did not follow through with her
promise to enroll in a drug treatment program, underreported
her usage, and was not forthright with the Department about the
times when her usage has endangered Mila. (In re Natalie A.
(2015) 243 Cal.App.4th 178, 186 [substantial evidence of
substance abuse where father’s drug test results raised
reasonable inference that his use was more frequent than
reported and failed to enroll in drug programs as promised]; In re
K.B. (2021) 59 Cal.App.5th 593, 601 (K.B.) [substantial evidence
of substance abuse where mother “had been transparently
dissembling about her drug use” and “was trying to hide her
ongoing addiction”]; Kadence P., supra, 241 Cal.App.4th at pp.
1384-1385 [substantial evidence of substance abuse where
mother hid drug use and avoided drug tests].) By virtue of the
tender years presumption, mother’s substance abuse translates
to a substantial risk of serious physical harm to Mila.
(Christopher R., supra, 225 Cal.App.4th at p. 1219 [children
under the age of six are children of tender years].)
       Mother resists this conclusion with three arguments.
       First, mother acknowledges that she has used marijuana
but argues that there is insufficient evidence that her use rises to
the level of “substance abuse” within the meaning of Drake M.,
supra, 211 Cal.App.4th at pp. 766-767, italics added. Drake
M. held that a parent engages in “substance abuse” only if (1) a




                                 8
medical professional has diagnosed the parent as having a
substance abuse problem, or (2) the parent’s substance abuse
meets the definition of a substance abuse problem as defined by
the Diagnostic and Statistical Manual of Mental Disorders
(DSM). (Id. at p. 766, italics added.) As have several other
courts, we decline to follow Drake M. to the extent it purports to
require such a showing in all cases. (In re Rebecca C. (2014) 228
Cal.App.4th 720, 726; Christopher R., supra, 225 Cal.App.4th at
p. 1218; K.B., supra, 59 Cal.App.5th 593, 601.) And even if we
were to follow the path blazed by Drake M. by looking to the
DSM, substantial evidence supports a finding of “substance
abuse” under the most recent, fifth edition of the DSM. That
edition replaced the definition of “substance abuse” with the
broader classification of “substance use disorder,” which is met
when two or three of 11 enumerated factors exist (Christopher R.,
at p. 1218, fn. 6), and those factors include (1) taking the
substance in larger amounts or for longer than a person is meant
to, (2) wanting to cut down or stop using the substance but not
managing to, and (3) using substances, even if it puts a person or
others in danger. (Hartney, DSM 5 Criteria for Substance Use
Disorders (Mar. 21, 2020) Verywell Mind, archived at
 [as of Mar. 19, 2021].) Here,
mother’s continued—and, indeed, elevated use—of marijuana
while under the Department’s and juvenile court’s supervision,
even when that use endangers Mila, meets this definition.
        Second, mother argues that the lawfulness of her
marijuana use means that that use does not constitute
“substance abuse.” She is wrong. (In re Alexis E. (2009) 171
Cal.App.4th 438, 452 [“even legal use of marijuana can be abuse
if it presents risk of harm to minors”].)




                                9
      Third, mother points us to evidence in the record, including
that Mila was well cared for, happy, and meeting developmental
milestones, and argues that the dependency court’s finding of risk
of harm must therefore be based on speculation. (In re Ricardo L.
(2003) 109 Cal.App.4th 552, 565 [substantial evidence requires
more than “mere speculation”].) But because the tender years
presumption applies, the absence of any “identified, specific
hazard” does not undermine the juvenile court’s jurisdictional
finding. Mother likens this case to In re J.A. (2020) 47
Cal.App.5th 1036 (J.A.), but we find J.A. inapt. The majority in
J.A. concluded that substantial evidence did not support
dependency jurisdiction due to substance abuse when a mother
used edible marijuana to alleviate pregnancy symptoms and
stopped immediately after being told to do so (and her cessation
was confirmed by postnatal drug tests). (Id. at p. 1047.) Here,
mother has not ceased using marijuana, has at times used even
more, and yet has continued to minimize her drug use as well as
to endanger Mila by leaving her without sober adult supervision
at night.




                               10
                        DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:



_________________________, P. J.
LUI



_________________________, J.
ASHMANN-GERST




                                11